Citation Nr: 0431489	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-14 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for syringomyelia.


REPRESENTATION

Appellant represented by:	Eastern Paralyzed Veterans 
Association


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk







INTRODUCTION

The veteran served on active duty from August 1985 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in New York, 
New York, which denied entitlement to service connection for 
syringomyelia, secondary to the veteran's service-connected 
right shoulder bursitis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

In conjunction with the VCAA in November 2003 the RO 
furnished the veteran the appropriate release of information 
forms in order to obtain additional private medical records 
pertaining to the veteran's initial treatment for 
syringomyelia reportedly in 1994 and records from injuries in 
1996 and in November 2000.  In response the veteran completed 
the release of information forms.  However, the completed 
forms relate to current treatment records, which were not 
requested.  The Board is of the opinion that another attempt 
should be made to obtain the records requested by the RO.  

Accordingly, this claim is REMANDED for the following 
actions:

1. The RO is requested to again inform 
the veteran that the information the VA 
is seeking are copies of all medical 
records pertaining to treatment for the 
veteran's orthopedic problems, to include 
the right shoulder and elbow and the 
syringomyelia covering the period from 
the day following his release from active 
duty in March 1988 until September 1999 
and the records related to the automobile 
accident in November 2000.  The release 
of information forms should accompany the 
letter.  

2.  Thereafter, following any additional 
development deemed appropriate by the RO, 
the RO should readjudicate the appellant's 
claim.  If the benefit sought on appeal is 
not granted, the appellant should be 
provided with a supplemental statement of 
the case, and an opportunity to respond.  
The case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



